Citation Nr: 1411041	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle tenosynovitis. 

2.  Whether there was clear and unmistakable error (CUE) in a July 2007 rating decision that denied entitlement to service connection for right foot plantar fasciitis with pes planus.

3.  Whether there was CUE in a July 2007 rating decision that denied entitlement to service connection for right knee tenosynovitis.

4.  Whether there was CUE in a July 2007 rating decision that denied entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1980, April 1981 to April 1984, and May 2005 to December 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The record also shows that the Veteran had requested a RO hearing before a Decision Review Officer.  However, in a January 2014 statement, the Veteran, through his representative, withdrew such request.  

The Board recognizes that the issue pertaining to service connection for a low back disorder has also been characterized by the RO as a claim involving CUE.  However, as discussed further below, the Board finds that the finality of the July 2007 rating decision with respect to this issue has been vitiated given that additional relevant service treatment records were associated with the claims file.  38 C.F.R. 
§ 3.156(c) (2013). As such, the claim must be reconsidered on a de novo basis and has been recharacterized as a claim for service connection as set forth on the front page of this decision.  

The Board also observes that after the most recent supplemental statement of the case was issued in February 2013, the Veteran submitted additional evidence.  Likewise, additional evidence consisting of Social Security Administration (SSA) records and additional VA treatment records were associated with the record in September 2013.  Nevertheless, given that the issue of service connection for a low back disorder is being remanded for de novo consideration, the agency of original jurisdiction (AOJ) will have the opportunity to consider this evidence.  Moreover, given that under applicable regulations, the Board must only consider the evidence of record at the time of the final rating decision to determine whether it contains CUE, this evidence is not pertinent to the CUE claims and, thus, remand for consideration is not necessary.      

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The Veteran's Virtual VA record includes   the August 2013 hearing transcript, Social Security Administration (SSA) records, and VA treatment records dated to September 2013.  The remaining records in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's claims for service connection for a low back disorder, right foot plantar fasciitis with pes planus, right knee tenosynovitis and hepatitis C; the Veteran submitted a notice of disagreement in June 2008 and a statement of the case was issued in February 2009, but the Veteran failed to submit a timely substantive appeal.

2.  Relevant service department records pertaining to the issue of service connection for a low back disorder that existed at the time of the July 2007 rating decision, but had not been associated with the claims file, have been received since that rating decision.

3.  The July 2007 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for right foot plantar fasciitis with pes planus.

4.  The July 2007 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for right knee tenosynovitis.

5.  The July 2007 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied service connection for right foot plantar fasciitis with pes planus, right knee tenosynovitis and hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

2.  New and material evidence consisting of relevant service department records has been received with respect to the claim of entitlement to service connection for a low back disorder and, thus, the issue must be reconsidered on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c) (2013).

3.  The July 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for right foot plantar fasciitis with pes planus, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R.  §§ 3.105(a), 20.1403 (2013).

4.  The July 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for right knee tenosynovitis, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R.  §§ 3.105(a), 20.1403 (2013).

5.  The July 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for hepatitis C, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R.  §§ 3.105(a), 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

However, the Board finds that the VCAA is not applicable to the Veteran's claims of CUE in the prior rating decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Moreover, as the instant decision reopens the claim of service connection for a low back disorder, and remands this issue for additional development and consideration on the merits, no further discussion of VCAA compliance of that issue is required at this time. 

II.  Service Connection for Low Back Disorder

The Board observes that the July 2007 rating decision denied service connection for a low back disorder.  The Veteran filed a notice of disagreement in June 2008 and the RO issued a statement of the case in February 2009.  However, the Veteran failed to submit a timely substantive appeal.  Moreover, new and material evidence was not received within 60 days of the issuance of the statement to the case.  See 38 C.F.R. § 3.156(b).  

However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In September 2011, additional service treatment records were associated with the claims file.  As these records document complaints of back spasm, they are considered relevant with respect to this claim.  Given that new service records were associated with the claims file after the July 2007 rating decision, the issue of entitlement to service connection for a low back disorder must be reconsidered on a de novo basis without regard to the previous final denial.  38 C.F.R.  § 3.156(c).  

III.  CUE Claims

The Veteran contends that there was clear and unmistakable error in a July 2007 rating decision.  In addition to the denial of service connection for a low back disorder, the July 2007 rating decision also denied the issues of service connection for right foot plantar fasciitis, right knee tenosynovitis and hepatitis C, which were also appealed by the Veteran.  Again, the Veteran failed to submit a timely substantive appeal.  Moreover, new and material evidence was not received within 60 days of the issuance of the statement to the case.  See 38 C.F.R. § 3.156(b).  As the Veteran did not complete an appeal of this decision, it is considered final with respect to these issues.  See 38 U.S.C.A.  § 7105(c).  Moreover, as the additional service treatment records associated with the claims file in September 2011 do not address these matters, these records are not considered relevant with respect to these issues.  Therefore, there is no basis for reconsideration of these issues under 38 C.F.R. § 3.156(c).    

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The relevant laws and regulations in effect in 2007 with respect to award of service connection were essentially unchanged from those in effect at present.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Foot and Right Knee Disorders

With respect to the issues pertaining to service connection for the right foot and right knee disorders, at the Board hearing and in statements of record, the Veteran has essentially claimed that the RO did not properly weigh the evidence of record at the time of issuance of the rating decision in July 2007.  Specifically, the Veteran has asserted that the RO did not adequately consider the positive nexus opinion provided in a November 2006 VA examination.  Moreover, the Veteran has also asserted that the RO did not properly apply the provisions of 38 C.F.R. §§  3.307 and 3.309, which as discussed above, provide that certain chronic disabilities, such as arthritis, are presumed to have incurred in service if manifest to a compensable degree within one year.  

The pertinent evidence in the claims file submitted in association with the July 2007 rating decision and subsequent appeal consisted of service treatment and personnel records, numerous requests for additional service records from the Veteran's last period of active duty, the Veteran's August 2006 application for compensation, lay statements from the Veteran, VA treatment records dated from 2006 to 2009, and a November 2006 VA fee-based examination.  In his claim and statements, the Veteran asserted that his right foot and right knee disorders were secondary to his right ankle disability.  The service treatment records are silent with respect to any injuries or diagnoses with respect to the right foot and right knee.  However, the records did show that the Veteran injured his right ankle while on active duty for training in July 1991.  

VA treatment records showed that the Veteran reported heel and knee pain in May 2006.  The assessment was consider plantar fasciitis versus bursitis.  A June 2006 x-ray of the right foot indicated that a tiny spur may be developing on the plantar aspect of the right calcaneus.  Follow up treatment records continued to show complaints of right knee and right foot pain and assessment of probably degenerative joint disease of the right knee in July 2007, but do not provide any further etiological opinion.  

The November 2006 VA examination report showed that the Veteran reported that his right knee and right foot conditions had existed since 1991.  After examining the Veteran, the examiner diagnosed plantar fasciitis and tenosynovitis of the right foot and tenosynovitis of the right knee.  Associated x-rays of the right knee and right foot were within normal limits.  He further opined that it was 50/50 related to military service, but provided no rationale for this opinion.  

In the July 2007 rating decision, the RO denied service connection for the Veteran's right foot and right knee disorders, finding that the evidence did not show that the disabilities were secondary to the Veteran's service-connected right ankle tenosynovitis, nor was there any evidence of right foot and right knee disorders during military service.  In rendering the initial rating decision, the RO clearly relied on service and post-service treatment records, which showed no evidence of disabilities of the right foot or right knee in the service treatment records or evidence of arthritis within one year of discharge.  The medical evidence of record did not show any objective findings of arthritis.  VA treatment records were silent with respect to any such diagnosis and November 2006 x-rays of both the right foot and right knee were normal.  Although a July 2007 VA treatment record indicated that the Veteran had probable degenerative joint disease of the right knee, this assessment was not supported by any x-ray evidence clearly documenting such finding and, importantly, this record was more than one year  following the Veteran's discharge from service.  As such, the regulations for presumptive service connection were not applicable.  

Moreover, VA treatment records showed that disabilities of the right foot and right knee were not diagnosed until approximately May 2006, five months after discharge from service.  The rating decision shows that the RO considered the November 2006 VA fee-based examination, but determined that it carried little, if any, weight given that service treatment records were not available to the examiner and he provided no rationale for his opinion.  The RO continued to deny the claims on the same basis in the subsequent February 2009 statement of the case.  Therefore, while there was an opinion indicating that there was at least a 50 percent chance that these disabilities were related to service, the Board finds that, given the lack of any rationale provided for such opinion, any documentation of injuries or problems in the service treatment records, or medical evidence showing a link to the Veteran's service-connected right ankle disability, the RO did not err in such a way that would compel the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for any error.

Accordingly based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in judgment.  Although the Veteran contends that the evidence was adequate at this time for the grant of service connection and the error occurred by not so granting, for the above reasons, the Board cannot agree that CUE was committed.  The Board notes that the Veteran has alleged that the RO adjudicator substituted his own medical judgment for that of the VA examiner in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board finds that such is not the case.  Rather, the RO adjudicator evaluated the probative value of the VA examiner's opinion and discounted it in light of the other evidence of record.  In this regard, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).  

Additionally, while the Veteran has also contended that due process was denied in failing to gather certain evidence or afford him an additional VA examination given that the November 2006 examination was found to be inadequate by the RO, "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board also calls attention to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), in which the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In sum, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, in the instant case, failure to provide the Veteran another VA examination also does not constitute CUE.  

In the course of the current appeal, the Veteran has also submitted additional lay evidence supporting his current contentions and indicating he had to do physical demanding work during his last period of service.  Moreover, at the Board hearing, the Veteran also testified as to his continuing problems with his right foot and right knee and how they were related to his service, including his service-connected right ankle disability.  Nevertheless, these statements and the Board hearing testimony were not of record at the time of the July 2007 rating decision or associated with the record in conjunction with the appeal and, thus, cannot be the basis for finding CUE.  Moreover, additional VA treatment records have also been associated with the claims file.  These records still do not provide a link between the Veteran's right foot and right knee disabilities.  Regardless, again, as these records were not available at the time of the July 2007 rating decisions or subsequent appeal period, they cannot be the basis for CUE.       

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the July 2007 rating decision with respect to the issues of service connection for right foot plantar fasciitis with pes planus and right knee tenosynovitis, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the July 2007 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to these matters must be denied.

Hepatitis C

In statements of record and at the Board hearing, the Veteran has also asserted that the RO did not properly weigh the evidence of record in denying his claim for hepatitis C in the July 2007 rating decision.  Again, the pertinent evidence in the claims file filed in association with the July 2007 rating decision and subsequent appeal consisted of service treatment and personnel records, numerous requests for additional service records from the Veteran's last period of active duty, the Veteran's August 2006 application for compensation, lay statements from the Veteran, VA treatment records dated from 2006 to 2009, and a November 2006 VA fee-based examination.  In his claim and statements, the Veteran asserted that he came into contact with blood during combat situations while serving in Iraq during his last period of active service.  He also indicated that he had surgery in 1972 with a blood transfusion while stationed in Germany, but had no other risk factors.  The service treatment records are silent with respect to any findings of hepatitis C.  

VA treatment records dated in May 2006 showed that the Veteran presented as a new patient and gave a history of applying for a life insurance policy and being told that he had hepatitis C.  Blood exposure in service was noted.  A follow up May 2006 letter from the VA to the Veteran stated that the Veteran's hepatitis C test was positive.  However, they were still waiting for the viral load results.  Nevertheless, subsequent treatment records dated that same month showed that the Veteran was positive for the Hepatitis C antibody, with negative/nondetectable viral load.  

The November 2006 VA examination report showed that the Veteran reported that he was diagnosed with hepatitis C in April 2006 and was transmitted through unknown.  The condition had no functional impairments at that time.  After examining the Veteran, the examiner diagnosed hepatitis C.  He further opined that it was 100 percent related to military service, but provided no additional rationale.  He then proceeded that the likely risk factor was undetermined, but he was exposed to risk factor during military service because he was diagnosed while in military service.  

Follow up VA treatment records continued to show that testing for HCV RNA was negative.  In other words, no viral load was detected.   

In the July 2007 rating decision, the RO denied service connection for the Veteran's hepatitis C, finding that the evidence did not show that the disability began in military service or was caused by some event or experience in service.  The RO indicated that service treatment records showed no treatment or diagnosis of hepatitis C or risk factors and the Veteran was first diagnosed in May 2006, six months after his most recent period of active duty.  Subsequently, in the February 2009 statement of the case, the RO determined that a review of VA treatment records showed no evidence that the Veteran had been diagnosed with hepatitis C as lab reports showed that the Veteran had a negative test for HCV RNA (hepatitis C viral ribonucleic acid).  As such, at this time the claim was again denied because there was no evidence of a confirmed diagnosis.    

Accordingly, based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in judgment.  The Board recognizes that the RO initially denied the claim in the July 2007 rating decision indicating that the Veteran did not have any risk factors.  However, there was evidence of combat blood exposure during his most recent period of active duty.  Nevertheless, given the lack of a confirmed diagnosis of hepatitis C as discussed in the statement of the case, the RO did not commit an undebatable error that would change the outcome in denying the claim as there was no current disability for which service connection could be awarded.  In other words, the incorrect finding of lack of risk factors did not change the outcome of the decision given the lack of a current disability.  VA treatment records continued to show a negative viral load.  The Board recognizes that the November 2006 examination report showed an assessment of hepatitis C; however, this diagnosis was based on the Veteran's own history as opposed to any lab results showing a positive viral load.  The Board notes that the Veteran has alleged that the RO adjudicator substituted his own medical judgment for that of the VA examiner in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board finds that such is not the case.  Rather, the RO adjudicator evaluated the probative value of the VA examiner's opinion and discounted it in light of the other evidence of record.  In this regard, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Although the Veteran contends that the evidence was adequate at this time for the grant of service connection and the error occurred by not so granting, for the above reasons, the Board cannot agree that CUE was committed.  Based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).  

Additionally, while the Veteran has also contended that due process was denied in failing to gather certain evidence or afford him an additional VA examination given that the November 2006 examination was found to be inadequate by the RO, "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board also calls attention to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), in which the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In sum, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, in the instant case, failure to provide the Veteran another VA examination also does not constitute CUE.  

Again, in the course of the current appeal, the Veteran has also submitted additional evidence to support his claim as well as Board testimony.  Nevertheless, as this evidence was not of record at the time of the July 2007 rating decision or associated with the record in conjunction with the subsequent appeal and, thus, cannot be the basis for finding CUE.  Moreover, additional VA treatment records have also been associated with the claims file.  These records still show that the Veteran had a negative viral load.  Regardless, again, as these records were not available at the time of the July 2007 rating decision or associated appeal period, they cannot be the basis for CUE.       

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the July 2007 rating decision with respect to the issue of service connection for hepatitis C, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the July 2007 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to the issue of hepatitis C must be denied.



ORDER

Relevant service department records have been received since the issuance of the July 2007 rating decision, and the claim of service connection for a low back disorder must be reconsidered on the merits; to this extent only, the appeal granted.

The July 2007 rating decision denying service connection for right foot plantar fasciitis with pes planus was not clearly and unmistakably erroneous, and the appeal is denied. 

The July 2007 rating decision denying service connection for right knee tenosynovitis was not clearly and unmistakably erroneous, and the appeal is denied. 

The July 2007 rating decision denying service connection for hepatitis C was not clearly and unmistakably erroneous, and the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim for service connection for a low back disorder  so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, as discussed above, the Board has determined that the Veteran's claim for service connection for a low back disorder must be reconsidered on the merits; however, the AOJ has not yet considered this claim on the merits.  Under the circumstances, and in order to avoid any prejudice to the Veteran, a remand for AOJ consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA fee-based examination in November 2006.  The examiner diagnosed the Veteran with lumbago and indicated that it was 50/50 related to military service.  However, the examiner did not provide any rationale for this opinion.  Moreover, it does not appear that the Veteran's service treatment records were available for review.  Thus, the examiner's opinion appears to have been based on inaccurate information.

Importantly, the claims file also included an April 1996 private examination and x-ray report showing that the Veteran had mild degenerative changes at L2-3.  Nevertheless, as no low back abnormalities were noted on entrance into his most recent period of active duty, the Veteran is presumed to have been in sound condition with respect to any low back disorder upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Thus, an opinion is needed as to whether there is clear and unmistakable evidence that the Veteran's current low back disorder preexisted his military service and, if there was clear and unmistakable evidence of a preexisting low back disorder, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  

The Veteran has also indicated that his low back disorder is secondary to his service-connected right ankle disability.  The November VA examination also did not address these contentions.  As such, the Board finds that a VA examination is necessary to determine whether any low back disorder is secondary to the Veteran's service-connected right ankle disability in accordance with 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the November 2006 VA examination report, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his low back disorder.       

Moreover, it appears that the Veteran receives continuing treatment at the VA. Thus, the Board finds that efforts should be made to ensure that all pertinent VA medical records have been associated with the Veteran's claims file.  In this regard, the Veteran's Virtual VA records includes VA treatment records dated to September 2013.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from September 2013 to the present should be made.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the AOJ should also take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any additional private treatment records. In this regard, the Board notes that, in his application for SSA benefits, he identified a number of private healthcare providers who treated him for his back.  In this regard, he reported treatment from Dr. Burgdorff from January 1996 to December 2006 (only records dated from March 1995 to April 1996 are of record); Kania Clinic from 1996 to December 2011; Kennewick General Hospital in June 2006 (it appears that such facility reported to SSA that no records were available); and Lourdes Medical Center in 2008.  In this regard, and as relevant to the instant claim, such records, as reported by the Veteran, may pertain to car accidents that occurred in 2006 and 2008.  Therefore, an attempt to obtain such on remand is necessary.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a low back disorder.  Such should be accomplished on remand.

Finally, as noted in the Introduction, additional evidence has been associated with the record since the issuance of the February 2013 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence should be considered, to include that which was associated with the record subsequent to the February 2013 supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a low back disorder as secondary to his service-connected right ankle tenosynovitis.  

2.  Obtain and associate with the record all treatment records, dated since September 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  Contact the Veteran and obtain any necessary authorizations to obtain any relevant private treatment records, to include those from Dr. Burgdorff from April 1996 to December 2006; Kania Clinic from 1996 to December 2011; Kennewick General Hospital in June 2006; and Lourdes Medical Center in 2008.  If the Veteran responds, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed low back disorder.  The examiner should be provided with the Veteran's claims file and any opinion offered should be supported by a full rationale. 

The examiner should diagnose any current low back disorders found to be present and then respond to the following questions.  

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current low back disorder manifested during any period of active service or active duty for training?  

b)  If the examiner finds that any current low back disorder was not incurred in service, for each currently diagnosed low back disorder, did such clearly and unmistakably pre-exist his last period of active duty service?  

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service to include his lay assertions of physical demanding labor while stationed in Iraq?

(c) If the examiner finds that any current low back disorder was not incurred in service or aggravated in service, an opinion should be offered on the following:

i)  is it at least as likely as not (a 50% or higher degree of probability) that any low back disorder is are proximately due to, or caused by, the Veteran's service-connected right ankle disability?

ii)  is it at least as likely as not (a 50% or higher degree of probability) that any low back disorder has been aggravated by the Veteran's service-connected right ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In providing the foregoing opinions, the examiner should specifically address the Veteran's service treatment records and post-service treatment records as well as his lay contentions concerning his duties in service and ongoing symptoms.  The examiner should also note that, in connection with his claim for SSA benefits, the Veteran reported treatment following car accidents in 2006 and 2008.  A rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated on a de novo basis based on the entirety of the evidence, to include the evidence received since the issuance of the February 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


